COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-15-00144-CV


IN THE INTEREST OF E.L. AND
C.L., CHILDREN




                                    ------------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 231-565616-14

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

      We have considered the parties’ “Joint Motion to Reverse Without

Reference to the Merits and Remand for Proceedings in Accordance with the

Parties’ Settlement Agreement.” Because the parties have settled all matters in

the appeal, it is the court’s opinion that the motion should be granted.    We

therefore reverse the trial court’s judgment without reference to the merits and


      1
      See Tex. R. App. P. 47.4.
remand to the trial court for entry of judgment consistent with the parties’

settlement agreement. See Tex. R. App. P. 42.1(a)(2).



                                                PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: October 1, 2015




                                  2